 


109 HR 3447 IH: Highway Claims Resolution Act of 2005
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3447 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide a means of resolving claims regarding the continued existence of rights-of-way under former section 2477 of the Revised Statutes, for the benefit of private landowners, State and local governments, and the public. 
 
 
1.Short title, findings, and purpose 
(a)Short titleThis Act may be cited as the Highway Claims Resolution Act of 2005.  
(b)FindingsCongress finds the following: 
(1)In 1866, to assist in the opening of the West for resource development and settlement, Congress enacted a law that granted rights-of-way for the construction of highways across public land not reserved for public uses. That law was later included in the Revised Statutes as section 2477 and thus became popularly known as R.S. 2477. 
(2)Section 706 of the Federal Land Policy and Management Act of 1976 repealed R.S. 2477, but did not terminate valid rights-of-way existing on the date of the enactment of the Act. 
(3)Between 1866 and 1976, millions of acres of Federal lands were transferred to private parties under the Homestead Act and other laws, while additional millions of acres of Federal lands were transferred to States and other parties. 
(4)R.S. 2477 did not require notifying the Federal Government or any other entity regarding utilization of specific grants of highway rights-of-way or documentation in the public land records regarding claims for such grants. 
(5)Therefore, the number and location of claimed highway rights-of-way under R.S. 2477 are unknown. However, it is estimated that potential claims for such rights-of-way could involve thousands of square miles, including lands now owned by private parties, States, and other non-Federal entities as well as large amounts of Federal lands, including lands now used for military training and testing and other national defense purposes as well as lands that have been included in the National Forest System, National Park System, National Wildlife Refuge System, and National Wilderness Preservation System. 
(6)In recent years, controversies have arisen as to whether certain claimed routes are valid highway rights-of-way under R.S. 2477. This causes uncertainty both for parties claiming to possess a property interest in such routes and for the owners and managers of the lands affected by such claimed routes. 
(7)Controversies related to claims under R.S. 2477 have been exacerbated by the absence of uniform Federal standards for review of such claims and by court decisions that have failed to provide consistent guidance. To address these problems, in 1992, Congress directed the Secretary of the Interior to study the history, impacts, and status of R.S. 2477 rights-of-way, study alternatives to such rights-of-way, and make recommendations for assessing claims for such rights-of-way. 
(8)Pursuant to this directive, officials of the Department of the Interior consulted with interested parties in the public land States and held public hearings in Alaska, California, Idaho, Oregon, Montana, Nevada, and Utah. In addition, the Department received and reviewed more than 4,000 pages of written comments. 
(9)In June 1993, the Department of the Interior released the report of the results of its study to Congress. The report highlighted the need for a process whereby validly accepted rights-of-way could be recognized and administered consistently and fairly and recommended establishment of a uniform administrative procedure and standards for determining within a specified period which claimed rights-of-way were validly accepted under the R.S. 2477 grant from the Federal Government. 
(10)It is in the interest of all who might be affected, including private landowners, State and local governments, and the public to provide consistent, coherent guidance regarding evaluation and timely resolution of claims for rights-of-way based on R.S. 2477. 
(c)PurposeThe purpose of this Act is to provide certainty to affected private landowners, State and local governments, and the public by establishing a deadline for filing of claims for highway rights-of-way under R.S. 2477 and providing a process for consideration and resolution of such claims. 
2.DefinitionsIn this Act: 
(1)The term appropriate Federal agency means any Federal agency having management jurisdiction over lands owned or controlled by the United States upon which a R.S. 2477 right-of-way is claimed to exist. 
(2)The term authorized officer means the a person designated by the Secretary of the Interior to perform the duties of an authorized officer pursuant to this Act with respect to a claim.  If a claim involves Federal lands under the management jurisdiction of a Department or Departments other than the Department of the Interior, the Secretary shall consult with and obtain the concurrence of the head of each such other Department with respect to the appointment of the authorized officer.  
(3)The term claim means the appropriate documentation filed under section 3 asserting the existence of, and a property interest in, a right-of-way pursuant to R.S. 2477. 
(4)The term claimant means any State, political subdivision of a State, or any other person or entity asserting the existence and validity of a right-of-way pursuant to R.S. 2477, except a person or entity who, as of the date of enactment of this Act, was barred from bringing a civil action against the United States under section 2409a of title 28, United States Code, to adjudicate the title to the relevant lands. 
(5)The term conservation lands means lands that are within a conservation system unit, an inventoried roadless area, a wilderness inventory area, or a wilderness study area. 
(6)The term conservation system unit means— 
(A)a unit of the National Park System; 
(B)a unit of the National Wildlife Refuge System; 
(C)a component of the National Wild and Scenic Rivers System; 
(D)a component of the National Trails System; 
(E)a component of the National Wilderness Preservation System; 
(F)a National Monument; or 
(G)any part of the National Landscape Conservation System. 
(7)The term construction means an intentional physical act, or series of intentional physical acts, using mechanical tools, intended to prepare, and that accomplished preparation of, a highway by a durable, observable, physical modification of land to facilitate its use as a highway. 
(8)The term “county” means the primary political subdivision of a State, including a borough in Alaska and a parish in Louisiana.  
(9)The term former Federal lands means lands title to which has passed from the United States to another owner. 
(10)The term highway means a significant thoroughfare along a specific identified route that, prior to the latest available date, was used by the public, without discrimination against any individual or group, for the passage of vehicles carrying people or goods from one place to another place. 
(11)The term inventoried roadless area means one of the areas identified in the set of inventoried roadless areas maps contained in the Forest Service Roadless Areas Conservation, Final Environmental Impact Statement, Volume 2, dated November 2000. 
(12)The term latest available date means the latest date on which a right-of-way pursuant to R.S. 2477 could have been acquired, which shall be prior to— 
(A)October 21, 1976, in the case of lands that were unreserved public lands as of that date; or 
(B)the date the public lands were reserved for public uses (such as date of withdrawal from entry or designation of public use by statute, Presidential proclamation or Executive order, Secretarial order, or administrative decision) in the case of public lands reserved for public uses before October 21, 1976. 
(C)the date on which title vested in a person or entity other than the United States in the case of former Federal lands. 
(13)The term Native Corporation has the same meaning as specified in section 3 of the Alaskan Native Claims Settlement Act (43 U.S.C. 1602). 
(14)The terms public lands not reserved for public uses and unreserved public lands mean lands owned by the United States that were available and open to the public under various public land laws that provided for disposition to the public, including lands that had not yet been set aside, dedicated, withdrawn, reserved, settled, preempted, entered, appropriated, or disposed of, or on which claims had not been located. 
(15)The term R.S. 2477 means section 2477 of the Revised Statutes, which was codified as section 932 of title 43, United States Code, prior to its repeal by section 706 of the Federal Land Policy and Management Act of 1976 (Public Law 94–579; 90 Stat. 2793). 
(16)The term survey means the identification of a highway using methods consistent with State and Federal cadastral survey standards, where Federal Geographic Data Committee metadata standards are used to document the accuracy of the determined location of the highway and width so that said determined location of the highway will not be inappropriately used for cadastral surveying purposes. 
(17)The term wilderness inventory area means an area of public lands determined by the Bureau of Land Management to be an area possessing wilderness character or wilderness characteristics through inventories conducted pursuant to section 201 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). 
(18)The term wilderness study area means Federal land identified as having wilderness characteristics in a land and resources management plan for a unit of the National Forest System or public lands being managed pursuant to the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) so as not to impair their suitability for preservation as wilderness through inclusion in the National Wilderness Preservation System.  
3.Filing of a notice of claim 
(a)Opportunity to file notice of a claimDuring the 4-year period beginning on the date of the enactment of this Act, a claimant asserting the existence and validity of a right-of-way pursuant to R.S. 2477 across lands owned or controlled by the United States or former Federal lands may file a notice of a claim to that effect pursuant to this section. 
(b)Contents of a notice of a claimA notice of a claim filed under subsection (a) shall state the name and address of the claimant, provide a general description and general map of the location of the claimed R.S. 2477 right-of-way, and identify the county or counties in which the right-of-way is claimed. A notice of claim filed under subsection (a) involving former Federal lands shall include the names of the owners of record of such lands. 
(c)Place of filing 
(1)Interior departmentA claimant may file the notice of a claim either in the office of the Secretary of the Interior in Washington, DC, or in an office designated by the Secretary of the Interior pursuant to paragraph (2) in each State where lands are located upon which the R.S. 2477 right-of-way is claimed to exist. 
(2)State officesNo later than 30 days after the date of enactment of this Act, the Secretary of the Interior shall identify offices where notices of claims may be filed in Alaska, Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming and in addition may identify such offices in such other States as the Secretary considers appropriate. 
(3)Other federal departmentsIf a notice filed pursuant to this section involves lands owned by the United States, the Secretary of the Interior shall provide a copy of each notice to the head of each Federal agency responsible for control or management of such lands and, in the case of a notice involving lands controlled by the Department of Defense, also to the commanding officer of the military installation having real property accountability for such lands. 
(4)Former federal landsIn the case of a claim involving former Federal lands, the claimant shall provide to the current owner of record of the lands a copy of the notice of the claim as filed pursuant to this section. 
(5)County filingA claimant shall provide a copy of the notice of a claim or claims to the county or counties where any portion of the claimed right-of-way is purported to exist. 
(6)Authorized officerNo later than 30 days after receipt from a claimant of a notice filed pursuant to this section, the Secretary of the Interior shall notify the claimant regarding the identity of the authorized officer who will be responsible for the claim. 
(d)Publication of filingThe authorized officer shall regularly post the filings of notices of claims on the authorized officer’s agency Web site, shall publish in the Federal Register a monthly list of the notices of claims filed by State, shall monthly provide relevant counties a list of the notices of claims filed within those counties, and shall monthly publish a list of the notices of claims in a newspaper of general distribution in the vicinity of such claims. To the extent practicable, the authorized officer shall also seek to specifically notify the current owners of former Federal lands concerning claims affecting such lands.”  
(e)Effect of failure to meet notice of a claim filing deadline 
(1)Deemed relinquishment of rightsThe failure of a claimant to timely file a notice of a claim pursuant to this section shall be deemed to constitute a relinquishment of any rights purported to have been acquired under R.S. 2477 related to that claim. 
(2)ReviewA deeming of a relinquishment pursuant to paragraph (1) shall be subject to review in the United States District Court for the District of Columbia or the United States District Court in the district within which the longest lineal portion of an affected claim lies. Any action initiated in district court pursuant to this paragraph shall be filed not later than the date that is 7 years after the date of enactment of this Act. 
(f)ExemptionThis section shall not apply with respect to any claim or assertion based on R.S. 2477 that has been the subject of any final determination of any Federal court or agency. For purposes of this Act, issuance of a document of disclaimer of interest or interests pursuant to section 315 of the Federal Land Policy and Management Act of 1976 ( 43 U.S.C. 1745) shall not constitute a final determination of a Federal agency.  
4.Opportunity to submit evidence in support of claim 
(a)DeadlineAny claimant who timely files a notice of a claim pursuant to section 3(a) shall submit evidence in support of such claim no later than 6 years after the date of the filing of such notice of claim. 
(b)RequirementsEvidence submitted to the authorized officer pursuant to subsection (a) shall include at least the following: 
(1)The name, affiliation, address, phone number (and facsimile number if available) of the claimant. 
(2)The names, affiliations, addresses, phone numbers (and facsimile numbers if available) of all persons or entities with property interests in land, as shown on the real estate records of the counties in which any portion of the claimed R.S. 2477 right-of-way is located, over which the claimed R.S. 2477 right-of-way lies, or counties that might claim some right, title, or interest in the right of way. 
(3)Proof of notification of the claim to all such persons and entities. 
(4)Identification of the entity that would have a property interest in the claimed R.S. 2477 right-of-way. 
(5)A description of the highway on which the claim is based, including identification of the highway on an official State or local map, if available, the name and number of the highway, if available, beginning and ending points, existing surveys of the highway, or portions thereof, or a survey of the highway. 
(6)Evidence that the claimed route is a highway. 
(7)Evidence of construction of the highway, which may include evidence of monetary expenditures for highway construction. 
(8)A statement of whether any photographs, profiles, constructions, as-built or similar detail maps or diagrams of the right-of-way, are available and, if so, where such material may be viewed or copies obtained. 
(9)Evidence that the claimed right-of-way traversed public land not reserved for public use at the time construction of the highway occurred. 
(c)Additional evidence for claims involving conservation lands, tribal lands, Department of Defense lands, and former federal landsIn addition to the evidence required in subsection (b), claimants must also provide additional evidence when either of the following applies to the claim: 
(1)Where any portion of the claimed right-of-way involves conservation lands, tribal lands, and Department of Defense lands, evidence must be submitted to show that prior construction and continuing use of the lands for highway purposes were so open and notorious on and after the date on which the lands acquired such status that management of such lands by the United States was intended to be subject to continuation of the use of the lands for highway purposes. 
(2)Where any portion of the claimed right-of-way involves former Federal lands, evidence must be submitted to show that prior construction and continuing use of the lands for highway purposes were so open and notorious on and after the date on which the lands became former Federal lands that the transfer of ownership by the United States was intended to be subject to continuation of the use of the lands for highway purposes.  
(d)Opportunity to supplement evidenceIf the authorized officer determines that the evidentiary requirements of this section have not been fully met with regard to a claim, the authorized officer shall, within 10 days after the date in subsection (a), issue an order advising the claimant of the deficiencies and providing the claimant an opportunity to provide supplementary evidence within 30 days of the date of such order. If the claimant fails to provide supplementary evidence by the end of the 30 days, or if the authorized officer determines that supplementary evidence provided within the 30 days is insufficient, the authorized officer shall issue a final administrative determination that the claim is deemed to have been abandoned and that any rights purported to have been acquired under R.S. 2477 with respect to the claim have been relinquished and that therefore no further administrative action is required with respect to the claim. The authorized officer shall submit such final administrative determination to the claimant and shall provide general notification as per the requirements of section 3(d). Such determination shall constitute final agency action and shall be subject to judicial review pursuant to section 5(j). 
5.Determinations by authorized officer 
(a)Review of evidenceIf the authorized officer determines that a claimant has submitted all the required evidence with respect to a claim within the time allowed for such submission, the authorized officer shall review the evidence in order to determine whether the claim should be considered presumptively valid. 
(b)Burden of proofIn all cases, a claimant shall have the burden to prove by a preponderance of the evidence that the grant of a right-of-way pursuant to R.S. 2477 was validly accepted. 
(c)Private and other non-federal landsIf a claim or portion of a claim involves lands that as of the time of the filing of the notice of the claim are former Federal lands, the authorized officer shall determine the claim to be presumptively valid if the claimant has met the burden of proof specified in subsection (b) and has demonstrated by clear and convincing evidence that on the date on which the lands became former Federal lands prior construction and continuing use of the claimed lands for highway purposes were so open and notorious that transfer of the lands by the United States was intended to be subject to the continued use of the claimed lands for highway purposes. 
(d)Conservation and defense landsIf a claim or portion of a claim involves lands that as of the time of the filing of the notice of the claim are conservation lands or defense lands, the authorized officer shall determine the claim to be presumptively valid if the claimant has met the burden of proof specified in subsection (b) and has demonstrated by clear and convincing evidence that on the date on which the lands acquired such status prior construction and continuing use of the claimed lands for highway purposes were so open and notorious that it was intended that management of the lands for conservation or defense purposes would be subject to the continued use of the claimed lands for highway purposes. 
(e)Tribal landsIf a claim or portion of a claim involves lands that as of the time of the filing of the notice of the claim are tribal lands, the authorized officer shall determine the claim to be presumptively valid if the claimant has met the burden of proof specified in subsection (b) and has demonstrated by clear and convincing evidence that on the date on which the lands acquired such status prior construction and continuing use of the claimed lands for highway purposes were so open and notorious that it was intended that use of the claimed lands for highway purposes would continue. 
(f)Other landsIf no portion of a claim involves former Federal lands, conservation lands, defense lands, or tribal lands, the authorized officer shall determine the claim to be presumptively valid if the claimant has met the burden of proof specified in subsection (b). 
(g)Determinations 
(1)General ruleIf the authorized officer is unable to determine that a claim is presumptively valid, the authorized officer shall determine that the claim is invalid and that any rights purported to have been acquired under R.S. 2477 with respect to the claim have been relinquished and that therefore no further administrative action on the claim is required. 
(2)NotificationThe authorized officer shall notify in writing the claimant and each appropriate Federal agency and tribe regarding each determination made pursuant to paragraph (1), and shall provide general notification to the public and affected parties of such determination pursuant to the requirements of section 3(d). 
(3)final agency action; reviewA determination of the authorized officer pursuant to paragraph (1) shall constitute final agency action, subject to review in the United States District Court for the District of Columbia or the United States District Court in the district within which the longest lineal portion of the claimed R.S. 2477 right-of-way lies. 
(4)Filing; limited reviewAny action initiated in district court pursuant to paragraph (3) shall be filed not later than 3 years after the date of the written notice to the claimant from the authorized officer. Judicial review of a determination of an authorized officer under paragraph (3) shall be limited to a review of the administrative record. 
(5)If the authorized officer determines that a claim is presumptively valid, the authorized officer shall follow the procedures specified in subsection (h). 
(h)Presumptively valid claimsIf the authorized officer determines that a claim is presumptively valid, the authorized officer shall follow the following procedures: 
(1)If the authorized officer determines that a claimant has submitted all the required evidence, and has met the relevant burden of proof as required in this section with respect to a claim, the authorized officer, subject to the requirement of section 6(g)(2), shall make a determination that the claim is presumptively valid. Within 10 days after such determination, the authorized officer shall notify the claimant, each affected Federal agency, each county or other political subdivision within which any portion of such claim is located, and the public and affected parties pursuant to section 3(d) regarding each determination that a claim is presumptively valid, and shall provide an opportunity for any person or entity to file an objection to the determination. 
(2)If within 180 days after the authorized officer’s providing of notice pursuant to paragraph (1), the authorized officer receives an objection to the determination, the authorized officer shall notify the claimant of such objection and of the opportunity to provide a response thereto. 
(3)During the period of 30 days after receipt of a notification pursuant to paragraph (2), a claimant shall be allowed to provide supplementary evidence to the authorized officer that responds to the objection. 
(i)Public hearing 
(1)Hearing at request of partiesIf either the claimant or an objector submits a timely request for a public hearing regarding an objection to a determination that a claim is presumptively valid, the authorized officer shall conduct such a hearing at a convenient time and location within the county where the longest segment of the claim covered by such a determination is located. 
(2)Timely requestsA request for a public hearing described in paragraph (1) shall be considered timely if received by the authorized officer no later than 40 days after receipt by the requesting party of a notice pursuant to subsection (h)(2), or by the objector if requested within 40 days after the objection has been made pursuant to subsection (h)(2). 
(3)ProcedureIn conducting public hearings pursuant to this subsection, an authorized officer shall afford claimants and objectors an opportunity to present evidence and shall allow the public an opportunity to comment and provide evidence supporting or opposing a determination that a claim is presumptively valid. 
(j)Review 
(1)In generalThe authorized officer shall review all information submitted by a person or entity filing an objection and any information provided by any participant in a public hearing held pursuant to subsection (i) and after such review shall decide whether to affirm or revoke the previous determination that a claim is presumptively valid. 
(2)Revocation of previous determinationIf the authorized officer decides to revoke a previous determination that a claim is presumptively valid, the authorized officer shall issue a determination pursuant to subsection (g)(1). 
(3)Issuance of determination of validityIf the authorized officer decides to affirm the previous determination that a claim is presumptively valid, the authorized officer shall issue a determination of validity. 
(k)Determinations of validity 
(1)Time for issuanceIf no party submits a timely objection to a determination that a claim is presumptively valid, the authorized officer shall issue a determination that the claim is valid within 10 days after expiration of the opportunity to object in subsection (h)(2). 
(2)final agency action; reviewA determination issued pursuant to this subsection shall constitute final agency action, subject to review in the United States District Court for the District of Columbia or the United States District Court in the district within which the longest lineal portion of the lands affected by the claim is located. Any action initiated in district court pursuant to this paragraph shall be filed not later than 3 years after the date of the issuance of such determination. Judicial review of a determination under this subsection shall be limited to a review of the administrative record. 
(l)FindingsAny determination of validity or presumptive validity shall include the following:  
(1)The basis for concluding that the grant of the right-of-way pursuant to R.S. 2477 over public lands not reserved for public use was validly accepted prior to the latest available date. 
(2)A description of the valid or presumptively valid right-of-way, including its width, type of surface, and the route between the beginning and ending points of the right-of-way, as of the latest available date. 
(3)A description of the consultation carried out pursuant to section 6(g) and any necessary affirmation of concurrence by any relevant and appropriate Federal agency and tribe.  
6.Procedures 
(a)Fee exemptionNo State, county, or local government shall be charged a fee for the filing of a claim. 
(b)PrioritiesIn reviewing and processing claims, the authorized officer shall afford priority consideration as follows: 
(1)First priority shall be given to claims filed by a State, county, or local government. 
(2)Second priority shall be given to claims filed by a party other than a State, county, or local government and involving private or other non-Federal lands, conservation lands, defense lands, or tribal lands. 
(3)Third priority shall be given to all other claims. 
(c)Timing 
(1)Time for completion of reviewTo the extent practicable, the authorized officer shall complete the review of a claim within 1 year after the claimant has submitted evidence in support of the claim. 
(2)status reportFor all claims where a review has not been completed within 1 year, the authorized officer shall provide the claimant a brief status report explaining the reasons for the delay and shall provide a public notice of the status report in the same manner as provided in section 3(d). 
(d)Participation of states, counties, local governments, and others 
(1)In generalIn conducting the review of a claim, the authorized officer shall seek and consider the views of affected States, counties, local governments, and tribal governments as well as appropriate Federal agencies and the public. 
(2)Coordination among appropriate federal agenciesIn the review of a claim, the authorized officer shall be responsible for coordinating with each appropriate Federal agency subject to the claim. 
(3)Alaska claimsWith respect to claims involving lands in Alaska, the authorized officer shall also seek the views of and consult with any Native Corporation owning or controlling lands affected by a claim. 
(e)Elections to acquire 
(1)Retention by united states 
(A)If judicial review of a determination made pursuant to this Act with respect to a claim involving conservation lands, tribal lands, or defense lands results in a determination that a grant of a right-of-way pursuant to R.S. 2477 was validly accepted and not relinquished, the United States nevertheless may retain such exclusive possession or control of any conservation lands, tribal lands, or defense lands traversed by such right-of-way as it may elect, upon payment to the claimant of an amount the district court in the same action determines to be just compensation for such exclusive possession or control. 
(B)Before taking any action pursuant to subparagraph (A), the United States shall seek to reach an enforceable agreement with the claimant that will resolve the concerns that otherwise would be resolved by such action.  
(2)Retention by owner of record 
(A)In generalIf judicial review of a determination made pursuant to this Act with respect to a claim involving former Federal lands results in a determination that a grant of a right-of-way pursuant to R.S. 2477 was validly accepted by a party other than a State or a county or other political subdivision of a State and not relinquished by such party, the owner or owners of record of such former Federal lands nevertheless may retain such exclusive possession or control of any such lands traversed by such right-of-way as such owner or owners may elect, upon payment to the claimant of an amount the district court in the same action determines to be just compensation for such exclusive possession or control. 
(B)AgreementBefore taking any action pursuant to subparagraph (A), the owner or owners of record shall seek to reach an enforceable agreement with the claimant that will resolve the concerns that otherwise would be resolved by such action. 
(f)Recording requirements 
(1)Survey and filingWithin 5 years after the date of publication in the Federal Register of a final administrative determination recognizing a valid R.S. 2477 right-of-way affecting lands owned by the United States, the claimant shall file the survey as described in section 4(b)(5) or any other survey that meets the relevant State legal requirements for land recordation with the State office of the Bureau of Land Management and with the appropriate land records of the State. 
(2)Failure to complete and file surveyThe failure of any claimant to complete and file a survey with the Bureau of Land Management within the time period specified in paragraph (1) shall be deemed to constitute a relinquishment of any rights purported to have been acquired under R.S. 2477. 
(3)Judicial reviewA deeming of relinquishment pursuant to this subsection shall be subject to review in the United States District Court for the District of Columbia or the United States District Court in the district within which the longest lineal portion of the claimed R.S. 2477 right-of-way lies. 
(4)Statute of limitationsAny action initiated in district court pursuant to paragraph (3) shall be filed not later than 3 years after the date that recordation was required by paragraph (1). 
(g)Consultation and concurrence 
(1)Consultation when certain lands involvedWith regard to claims any portion of which involve conservation lands, tribal lands, or Department of Defense lands, the authorized officer shall consult with each relevant Federal agency or tribe regarding the evidence submitted for a claim and any objections raised regarding the claim’s validity. 
(2)Concurrence requirementBefore making a determination that a claim is presumptively valid, the authorized officer shall obtain the concurrence of each Federal agency responsible for management of lands affected by the claim. 
7.Relation to other law and prior determinations 
(a)Relationship of federal and state law 
(1)In generalIn making an administrative determination of whether the grant of a right-of-way pursuant to R.S. 2477 over unreserved public lands was validly accepted prior to the latest available date, the authorized officer shall apply Federal law and the law of the State in which the claimed right-of-way is located, and which was in effect on the latest available date, to the extent that such State law is consistent with Federal law. 
(2)Rule of constructionNothing in this Act shall be construed to limit or expand the applicability of State law with respect to any matter relating to the scope of a valid right-of-way established pursuant to R.S. 2477, including, but not limited to, the type of road surface, maintenance, liability, and the extent of use. 
(b)Relationship to federal land policy and management act of 1976 and alaska national interest lands conservation actNothing in this Act is intended to, or shall be constructed to, affect, change, alter, or modify title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) or title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.). 
(c)Relationship to prior determinations 
(1)Status of priors determinationsExcept as provided in this subsection, nothing in this Act shall be construed to apply to or affect the status of any judicial or administrative determinations made prior to the date of enactment of this Act regarding any claim or assertion based on R.S. 2477. 
(2)Filing and recording of certain determinationsAny final judicial or administrative determination regarding any claim or assertion based on R.S. 2477 made on or before the date that is 4 years after the date of enactment of this Act shall be filed with the relevant State office of the Bureau of Land Management and recorded on the appropriate land records of the relevant State. 
(3)Effect of failure to fileFailure to file or record a determination pursuant to paragraph (2) shall be deemed to constitute a relinquishment of any rights purported to have been acquired under R.S. 2477. 
(4)ReviewA deeming of relinquishment pursuant to this subsection shall be subject to review in the United States District Court for the District of Columbia or the United States District Court in the district within which the longest lineal portion of the claimed R.S. 2477 right-of-way lies. 
(5)Time for filingAny action initiated in district court pursuant to paragraph (4) shall be filed not later than 7 years after the date of enactment of this Act.  
8.LimitationExcept with regard to a notice of a claim filed pursuant to this Act during the period specified in section 3, no officer, agency, or court of the United States shall take any action to affirm the validity of any assertion that any person or entity other than the United States has a property interest in a right-of-way pursuant to R.S. 2477. 
9.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to implement this Act.  
 
